Citation Nr: 0921007	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  02-12 929	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for bilateral hand palmar 
hyperkeratosis, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to March 
1982.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2001 rating action that granted an increased 
rating from 0% to 10% for bilateral hand palmar 
hyperkeratosis; the Veteran appeals the 10% rating as 
inadequate.

In May 2003, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

By decisions of December 2003 and October 2008, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to 30 August 2002, the veteran's bilateral hand 
palmar hyperkeratosis was manifested by no more than 
exfoliation, exudation, or itching that involved an exposed 
surface or extensive area; constant exudation or itching, 
extensive lesions, or marked disfigurement were not 
objectively demonstrated.

3.  Since 30 August 2002, the veteran's bilateral hand palmar 
hyperkeratosis has affected less than 20% of his entire body 
or exposed areas, and has not required systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of 6 weeks or more during any past 12-month 
period.




CONCLUSION OF LAW

The criteria for a rating in excess of 10% for bilateral hand 
palmar hyperkeratosis are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7806 (2002 
and 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

A May 2001 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to an increased rating.  A post-rating July 2007 
RO letter informed them that, if an increase in disability 
was found, a disability rating would be determined by 
applying relevant DCs which provided for a range in severity 
from 0% to 100%, based on the nature and symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  That 2007 letter also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
entitlement to higher compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence showing a worsening of the 
disability.  Thereafter, the Veteran and his representative 
were afforded opportunities to respond.  The Board thus finds 
that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the 2001 and 2007 RO letters provided notice 
that the VA would make reasonable efforts to help the Veteran 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get.  The Board thus finds that the May 2001 and 
July 2007 letters collectively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the May 
2001 and July 2007 documents collectively meeting the VCAA's 
notice requirements were furnished to the Veteran and his 
representative both before and after the November 2001 rating 
action on appeal.  However, the Board finds that, in this 
appeal, any delay in issuing the full 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the Veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the Veteran has been notified 
of what was needed to substantiate his increased rating 
claim, and afforded numerous opportunities to present 
information and/or evidence in support thereof.  As a result 
of RO development and the Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  After the 2001 and 2007 RO notice letters, the RO 
gave the Veteran further opportunities to furnish information 
and/or evidence pertinent to the claim before it 
readjudicated it on the basis of all the evidence of record 
in May 2003, March and December 2007, and January 2009 (as 
reflected in the Supplemental Statements of the Case 
(SSOCs)).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that the complete rating code information was 
furnished to the Veteran in the January 2009 SSOC, and that 
this suffices for Dingess/Hartman.  The RO afforded him 
proper notice pertaining to the degree of disability and 
effective date information in the July 2007 letter. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining all 
available service and post-service VA and private medical 
records up to 2008.  A copy of the August 2005 Social 
Security Administration (SSA) decision denying the Veteran 
disability benefits, together with the medical records 
underlying that determination, have been associated with the 
claims folder and considered in adjudicating this claim.  The 
Veteran was afforded comprehensive VA examinations in July 
2001, January 2003, and March and November 2007. 
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  Although in 
April 2008 written argument the veteran's representative 
contended that the March 2007 VA examination was inadequate 
and requested a new examination, the Board finds that that 
examination, together with a subsequent November 2007 
examination, are adequate to equitably adjudicate the claim 
for an increased rating.  Those 2007 examination reports each 
contain the veteran's complaints, detailed clinical 
dermatological findings pertaining to the hands, and 
diagnoses, and the Board finds that a new VA examination is 
not necessary.     
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the increased 
rating claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran contends that his bilateral hand palmar 
hyperkeratosis is more disabling than currently evaluated, 
and he gave testimony to that effect at the May 2003 Board 
hearing.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely-related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, of 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

In this case, hyperkeratosis may be rated analogous to 
dermatitis or eczema.  

By regulatory amendment effective 30 August 2002, substantive 
changes were made to the schedular criteria for rating skin 
diseases, as set forth in 38 C.F.R. § 4.118, DCs 7800-7833.  
As there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate claims only under the former criteria for any 
period prior to the effective date of the new rating 
criteria, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 and 7-2003.  The retroactive reach of the revised 
regulation under 38 U.S.C.A.         § 5110(g) (West 2002) 
can be no earlier than the effective date of that change.  

In this case, the RO has considered the claims under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the January 2009 SSOC.  
Hence, there is no due process bar to the Board also 
considering the claims in light of the former and revised 
applicable rating criteria.   

Under the criteria of former DC 7806 (38 C.F.R. § 4.118) (as 
in effect prior to       30 August 2002), eczema with 
exfoliation, exudation, or itching that involved an exposed 
surface or extensive area warranted a 10% rating.  A 30% 
rating required constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50% rating required 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.

Under the criteria of revised DC 7806 (38 C.F.R. § 4.118) (as 
in effect since 30 August 2002), dermatitis or eczema that 
affects at least 5%, but less than 20%, of the entire body or 
exposed areas, or requires intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than 6 weeks during a past 12-month 
period warrants a 10% rating.  A 30% rating requires 
dermatitis or eczema that affects 20% to 40% of the entire 
body or exposed areas, or requires intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more, but not 
constantly, during a past 12-month period.  A 60% rating 
requires that more than 40% of the entire body or exposed 
areas be affected, or requires constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during a past 12-month period.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a schedular rating in excess 
of 10% is not warranted for the veteran's bilateral hand 
palmar hyperkeratosis under any applicable rating criteria at 
any time during the rating period under consideration.    

On May 2001 VA outpatient dermatological examination, the 
Veteran complained of thick, flaky skin on the hands which 
peeled and was occasionally itchy.  The examiner noted that 
he not had any medication.  Current examination of both hands 
showed palmar crease hyperpigmentation and thickening, and a 
hyperkeratotic plaque on the left palm, along with diffuse 
scaling on both palms.  The assessment was hand dermatitis 
with hyperkeratosis.  When seen again in June, the Veteran 
reported tremendous improvement with prescribed medication, 
and examination showed improvement on both hands.  

Early July 2001 VA dermatological examination of both hands 
showed palmar crease hyperpigmentation and thickening, and a 
hyperkeratotic plaque on the left palm, along with diffuse 
scaling on both palms, which was improved since the last 
visit.  The diagnosis was hand dermatitis with 
hyperkeratosis.  When seen again in mid-July by the same VA 
physician who examined the Veteran earlier, examination of 
the hands showed hyperpigmentation and scaling in the 
creases, without ulceration, crusting, or associated systemic 
or nervous manifestations.  The diagnosis was mild bilateral 
hand dermatitis.

On January 2002 VA outpatient dermatological examination, the 
Veteran was noted to be using topical medications.  Current 
examination of both hands showed palmar crease 
hyperpigmentation and thickening, and a hyperkeratotic plaque 
on the left palm, along with diffuse scaling on both palms, 
which was improved since the last visit.  The assessment was 
stable hand dermatitis with hyperkeratosis.

As the evidence prior to 30 August 2002 showed exfoliation, 
exudation, or itching that involved an exposed surface or 
extensive area, but not constant exudation or itching, 
extensive lesions, or marked disfigurement required for a 30% 
rating, the Board finds that the claim for a schedular rating 
in excess of 10% for bilateral hand palmar hyperkeratosis 
under the criteria of former DC 7806 prior to 30 August 2002 
is not warranted.  

September 2002 VA outpatient examinations of the hands showed 
hyperkeratotic indurated papules/plaques of the palmar 
creases, which lesions were noted to be responding to creams.  
There was no synovial thickening, tenderness, or decreased 
grip strength.  The assessment was keratosis punctata of the 
palmar creases.

On January 2003 VA dermatological examination, the Veteran 
complained of itchy, irritating lesions on both palms.  
Current examination showed multiple keratotic papules in the 
palmar creases and on the fingers and thumbs.  The hands were 
slightly dry.  There were no systemic symptoms, urticaria, 
primary cutaneous vasculitis, or erythema multiforme.  The 
physician stated that less than 5% of the veteran's exposed 
skin was affected, that there was no scarring or 
disfigurement, and that the skin disorder was not 
unresponsive to therapy.  The diagnosis was mild keratosis 
punctata of the palmar creases.

At the May 2003 Board hearing, the Veteran testified about 
the degree of severity of his bilateral hand palmar 
hyperkeratosis and how it impaired him industrially.        

March 2004 VA outpatient dermatological examination of the 
hands showed hyperkeratotic indurated papules/plaques of the 
palmar creases, and the assessment was keratosis punctata of 
the palmar creases. 

August 2005 records associated with the denial of SSA 
disability benefits indicate that the veteran's skin 
disability did not keep him from doing most of his routine 
activities, including ability to work, and was not severe 
enough to be considered disabling.  

On March 2007 VA dermatological examination, the Veteran 
complained of a rash on the hands.  Current examination of 
the hands showed hyperkeratotic, hyperpigmented papules on 
the palmar creases of the palms and fingers.  The onset and 
course were noted to be intermittent and not worsening, and 
the physician stated that the Veteran received no 
corticosteroid or immunosuppressive drug therapy; that there 
was no functional impairment, systemic symptoms, urticaria, 
vasculitis, erythema multiforme, scarring, or disfigurement; 
and that less than 1% of the veteran's entire body and of 
exposed areas were affected.  The diagnosis was mild 
keratosis punctata of the palmar creases.

On November 2007 VA dermatological examination, the Veteran 
complained of itchy, dry skin which was mildly improved with 
hand cream.  Current examination of the hands showed 
hyperkeratotic, indurated papules/plaques in the palmar 
creases.  The onset and course were noted to be intermittent 
and not worsening, and the physician stated that the Veteran 
received no corticosteroid or immunosuppressive drug therapy; 
that there was no functional impairment, systemic symptoms, 
urticaria, vasculitis, erythema multiforme, scarring, or 
disfigurement; and that less than 1% of the veteran's entire 
body and of exposed areas were affected.  The diagnosis was 
hand dermatitis, likely keratosis punctata of the palmar 
creases with slight eczematous background, adequately 
controlled by medications.

As the evidence since 30 August 2002 does not show bilateral 
hand palmar hyperkeratosis that affects 20% to 40% of the 
entire body or exposed areas, or requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during a past 12-month period, the 
Board finds that the claim for a 30% schedular rating or 
greater under the criteria of revised DC 7806 is not 
warranted.

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
veteran's bilateral hand palmar hyperkeratosis alone has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in numerous medical reports from 2001 to 2007 
do not objectively show that his service-connected skin 
disability markedly interferes with employment (i.e., beyond 
that contemplated in the assigned schedular rating throughout 
this period), or requires frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Rather, the 
record shows that non-service-connected addiction and 
psychiatric disabilities and a malignant pleural effusion 
(adenocarcinoma) significantly impair the Veteran 
industrially.  

In October 2002, a VA psychologist noted that the Veteran was 
homeless and living in a van, and that he received income 
from doing odd jobs; the assessments were adjustment disorder 
and alcohol dependence which were productive of some 
impairment in reality testing or communication, or major 
impairment in several areas such as work, family relations, 
judgment, thinking, or mood.  In August 2004, the Veteran was 
admitted to a VA substance abuse residential rehabilitation 
treatment program to address his addiction to alcohol, and 
the diagnoses in September were alcohol dependence and 
dysthymic disorder which were productive of some impairment 
in reality testing or communication, or major impairment in 
several areas such as work, family relations, judgment, 
thinking, or mood.  At the time of discharge from the program 
in October, the diagnoses were alcohol dependence in 
remission, and adjustment disorder with mixed depressed and 
anxious mood, which were productive of serious symptoms or 
serious impairment in social or occupational functioning.  
August 2005 records associated with the denial of SSA 
disability benefits indicate that the veteran's skin 
disability did not keep him from doing most of his routine 
activities, including ability to work, and was not severe 
enough to be considered disabling; in June 2005, the Veteran 
reported that he had been working odd jobs.  Although in 
March 2007 a VA social worker stated that the Veteran was 
homeless and unemployed, there was no indication that this 
was due to his service-connected skin disability, which on 
March and November 2007 dermatological examinations was 
diagnosed to be only mild and not productive of functional 
impairment.  In December 2007, B. C., M.D., diagnosed a 
malignant pleural effusion (adenocarcinoma) of probable lung 
origin.  In a January 2008 statement, the veteran's sister 
stated that he was living with her and her family since 
hospital discharge for metastatic lung cancer and depression.  

The Board thus finds that the schedular rating is adequate in 
this case, and concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R.            § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The Board points out 
that a percentage schedular rating represents average 
impairment in earning capacity resulting from a service-
connected disease and injury and its residual conditions in 
civil occupations, and that, generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1. 

For all the foregoing reasons, the Board finds that a rating 
in excess of 10% for bilateral hand palmar hyperkeratosis is 
not warranted under any pertinent provision of the rating 
schedule at any time during the rating period under 
consideration, inasmuch as the factual findings do not show 
distinct time periods from 2001 to 2007 where that skin 
disability exhibited symptoms that would warrant different 
ratings, and the claim must thus be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 10% for bilateral hand palmar 
hyperkeratosis is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


